Title: 14th.
From: Adams, John Quincy
To: 


       The Freshmen, by their high Spirit of Liberty, have again involved themselves in difficulties. The Sophimores, consider themselves as insulted, by them, and in a Class meeting, last evening determined, to oblige all the Freshmen, to take off their hats in the yard, and to send them on errands?. There has been a great deal of business between them to day; Mr. Hale, has had several of them before him. Isaac Adams among the rest, a daring, insolent fellow, who has too much Influence in that Class, and who will not, perhaps, take his degree with them.
      